Citation Nr: 1107746	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  04-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for an eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, R.L., M.H.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to August 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified at a personal hearing at the RO in October 
2004.  In November 2004, the Veteran indicated that he wanted to 
attend a hearing to be conducted by a Veteran's Law Judge.  In 
May 2006, the Veteran reported that he no longer desired to 
attend a hearing.  The Board finds the Veteran's request for a 
Board hearing to be abandoned.  

In September 2007, the Board adjudicated the claim of whether new 
and material evidence had been received to reopen the claim of 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for an eye disability and also the reopened claim of 
entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for an eye disability.  The Veteran appealed that part of 
the Board's decision which denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for an eye disability to the 
United States Court of Appeals for Veterans Claims (the Court).  
In January 2009, the Court remanded the claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for an 
eye disability back to the Board for compliance with the 
instructions included in a December 2008 Joint Motion for Remand.  

In June 2009, the Board again denied the claim.  The Veteran 
appealed this decision to the Court.  In April 2010, the Court 
remanded the claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for an eye disability back to 
the Board for compliance with the instructions included in an 
April 2010 Joint Motion for Remand.  In September 2010, the Board 
remanded the issue on appeal back to the RO for additional 
evidentiary development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

When the issue on appeal was last before the Board it was 
remanded for additional evidentiary development.  Specifically, 
the Board directed that a VA examination be obtained to determine 
the etiology of any eye disorder found on examination.  The 
examiner was directed to prepare a list of all eye disorders 
found on examination.  For all eye disorders found on 
examination, the examiner was directed to provide an opinion as 
to whether it is at least as likely as not a (a 50 percent or 
greater probability) that they are directly due to the Veteran's 
active duty service.  The examiner was also directed to provide 
an opinion as to whether it is at least as likely as not (a 50 
percent or greater probability) that the Veteran currently 
experiences any additional disability (including, specifically, 
an eye disorder or disorders) as a result of the surgical 
procedure on the right knee, performed by VA in 1973, which was 
caused by carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fault on the part of VA in 
rendering the treatment or whether the disorder was due to an 
event which was not foreseeable.  In addressing this question, 
the examiner was directed to opine whether VA failed to exercise 
the degree of care that would be expected of reasonable health 
care providers in rendering the treatment, or, that the treatment 
was rendered without the Veteran's consent (including 
consideration of the Veteran's contention that he had already 
been administered medication and was thereby impaired when he 
consented to the surgery).  In determining events not reasonably 
foreseeable, the examiner was directed to discuss whether or not 
any currently existing additional disability found on examination 
is considered by a reasonable healthcare provider to be an 
ordinary risk of the care rendered by VA in 1973.  If such risk 
was known, the examiner should discuss whether it is the type of 
risk that a reasonable health care provider would have disclosed 
to the Veteran.  

In response to the Board remand, a VA examination was conducted 
in October 2010.  Eye disorders noted were dry age related 
macular degeneration bilaterally, pseudophakia bilaterally, 
severe dry eyes, status post history of diplopia from right 
abducens paralysis after anesthesia which was resolved and 
photophobia.  The pertinent conclusions from the examination were 
it is as likely as not that the above eye disorders are not 
directly linked to the Veteran's active duty service and it is as 
likely as not that the above disorders are not additional 
disabilities that are a result of the surgical procedure of the 
right knee performed at the VA in 1973.  It is not apparent to 
the Board if the examiner meant the conclusions as stated.  
Currently, the wording used suggests that there is a 50 percent 
probability that the disorders were not linked to active duty or 
to the VA surgery and a 50 percent probability that the disorders 
were linked to active duty and to the surgery.  

Other information in the examination report suggest that the 
examiner did not find an etiologic link between the Veteran's 
active duty service and any eye disorder, nor did the examiner 
find an etiologic link between a currently existing eye disorder 
and the surgery performed by VA in 1973.  For instance, the 
examiner noted that dry eyes were an idiopathic condition and 
that the photophobia was due to cornea surface dryness.  The 
examiner also noted that the Veteran had cataracts and macular 
degeneration, both of which were opined to be age related.  All 
of these statements indicate to the Board that there is no 
etiologic link but, as set out above, the language used by the 
examiner suggests otherwise.  The Board finds that clarification 
of the opinion is required.  Additionally, the Board notes that 
one of the eye disorders which was identified at the time of the 
October 2010 VA examination was pseudophakia.  Significantly, it 
does not appear that the examiner provided an opinion regarding 
the etiology of the pseudophakia.  This failure to provide an 
etiology opinion violates the Board's September 2009 remand 
instructions set out above.  In the case of Stegall v. West, 11 
Vet. App. 268 (1998), the Court held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be followed 
in all cases presently in remand status.  Id.  A remand is 
required in order to obtain clarification of the etiology 
opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Return the claims file to the examiner 
who produced the October 2010 VA examination 
report and request that she provide an 
addendum which answers the following:

a.  Is it "more likely than not" 
(probability greater than 50 percent), "at 
least as likely as not" (a 50 percent or 
greater probability), or "less likely than 
not" or "unlikely" (less than a 50 percent 
probability) that dry age related macular 
degeneration, severe dry eyes, status post 
history of diplopia from right abducens 
paralysis after anesthesia which was 
resolved, cataracts and/or photophobia are 
directly due to the Veteran's active duty 
service?

b.  Is it "more likely than not" 
(probability greater than 50 percent), "at 
least as likely as not" (a 50 percent or 
greater probability), or "less likely than 
not" or "unlikely" (less than a 50 percent 
probability) that dry age related macular 
degeneration, severe dry eyes, status post 
history of diplopia from right abducens 
paralysis after anesthesia which was 
resolved, cataracts and/or photophobia are 
due to the 1973 surgery?  

The examiner must be informed that the term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

c.  The examiner must also provide an opinion 
as to whether it is "more likely than not" 
(probability greater than 50 percent), "at 
least as likely as not" (a 50 percent or 
greater probability), or "less likely than 
not" or "unlikely" (less than a 50 percent 
probability)  that the Veteran has 
pseudophakia which was etiologically linked 
to his active duty service or to the surgery 
performed by VA in 1973.  

If the October 2010 examiner is unavailable, 
the claims file should be referred to another 
suitably qualified examiner for a response to 
the questions above.  The Veteran may be 
recalled for examination, if deemed 
necessary.

2.  After completion of the above and any 
additional development of the evidence that 
the AMC/RO may deem necessary, the AMC/RO 
should readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review, as 
appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

